        Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 1 of 28


                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 7/26/2021
                                                       :
 GLENN ALTO, EDWARD CONNOLLY in his                    :
 individual capacity and as trustee of the Connolly    :            19-cv-09758
 2014 Grantor Retained Annuity Trust, and              :
 LEWIS WILLIAM WATERS in his individual                :            ORDER
 capacity and as trustee of the Lewis William          :
 Waters III 2014 Qualified Annuity Trust,              :
                                                       :
                 Plaintiffs,                           :
                                                       :
                 -against-                             :
                                                       :
 SUN PHARMACEITICAL INDUSTRIES, INC,                   :
                                                       :
                 Defendant.                            :
                                                       :
                                                       :
                                                       :

Gregory H. Woods, United States District Judge:

                The Court has reviewed the objections to the parties’ deposition designations and

counter-designations. The Court has reached preliminary rulings regarding those objections. The

charts attached to this order indicate the Court’s anticipated ruling for each objection and highlight

objections regarding which the Court will request further argument. The parties are directed to

review the attached charts and to be prepared to discuss the Court’s proposed disposition of each of

the objections at the final pretrial conference scheduled for July 27, 2021 at 12:00 p.m.

Dated: July 26, 2021
       New York, New York

                                                        SO ORDERED:


                                                        _______________________________
                                                             GREGORY H. WOODS
                                                                    U.S.D.J.
                       Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 2 of 28

                      Defendant’s Deposition Designations and Related Objections

                                              Deposition of Glenn Alto
                                                   July 22, 2020

No.                                                                         Defendant’s            Preliminary Ruling
                                               Plaintiffs’
       Defendant’s        Plaintiffs’                                       Objections to
                                                  Counter
       Designation        Objections                                     Plaintiffs’ Counter
                                                  Designations
                                                                            Designations
 1.       5:23-25
 2.     13:22-14:9
 3.      14:15-18
 4.    14:23-15:16
 5.     21:9-22:22
 6.                  401/402, Assumes Facts                                                    Overruled. Discuss.
       29:19-31:9          Not in Evidence
                           (31:3-9)
 7.    31:15-32:5
 8.                   401/402, Leading,                                                        Overruled. Discuss.
       32:7-33:24    Assumes Facts Not in
                     Evidence [32:3-5]
 9.     36:3-25
 10.    37:4-14
 11.   38:21-39:8      403 (confusing the                                                      Overruled
                             issues)
 12.     39:19-25
 13.    40:8-41:13
 14.   42:18-43:18
 15.   44:18-46:17
 16.     47:14-21
 17.    48:20-49:5     403 (confusing the                                                      Overruled
                             issues)
 18.   50:5-51:21

                                                         1
                          Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 3 of 28

19.                       403 (confusing the                                                Overruled
       53:19-54:6               issues)
                             [53:19-25]
20.        54:9-17
21.      54:20-58:5
22.      61:4-62:20
23.     62:23-64:25
24.        67:9-17
25.      71:22-74:2
26.      76:16-79:2
27.         79:5-8
28.      80:12-81:2
29.      82:2-84:19
30.        91:4-21    403 (confusing the issues)                                            Overruled
31.      94:7-95:20
32.        96:2-14
33.      98:5-104:3
34.      104:17-22
35.   106:20-107:16
36.     109:5-112:4
37.   112:10-113:22
38.      114:14-17
39.      117:17-22
40.   119:19-120:13
41.    124:3-127:19
42.    128:10-129:6
43.   129:23-130-11
44.       131:2-23
45.        133:6-9
46.   135:21-137:18
47.   137:20-139:14
48.   141:24-143:19

                                                         2
                          Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 4 of 28

49.     144:6-13
50.    147:21-25
51.   152:18-153:7
52.                   602, Assumes facts not in                                             Overruled
       153:9-154:8    evidence [154:3-8]
53.     154:10-14
54.   154:25-155:12
55.   160:12-:161:9
56.                     Assumes Facts Not in                                                Overruled
                        Evidence; Speculation
       161:16-24              [161:21-
                      24]
57.                     Assumes Facts Not in                                                Overruled
                        Evidence; Speculation
      162:2-166:23            [166:21-
                      23]
58.    166:25-168:2
59.   168:23-170:19
60.    172:15-174:5
61.      174:9-18
62.      175:8-19
63.   183:11-184:25
64.    187:22-191:6
65.     191:14-23
66.      195:2-10
67.                   Calls for legal conclusion                                            Overruled
      200:25-201-6    [200:25-201:4]
68.   203:16-204:14
69.     205:4-10
70.                    Calls for legal conclusion                                           Overruled
      208:2-209:19    [208:2-10]
71.    210:14-16      Calls for legal conclusion                                            Overruled
72.    210:18-23

                                                         3
                          Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 5 of 28

73.     211:2-14
74.   212:3-215:10
75.                    Calls for legal conclusion                                           Overruled
      215:20-216:2    [215:20-15]
76.                    Calls for legal conclusion                                           Overruled
         216:8-19     [216:8-12]
77.    218:18-220:6
78.      222:7-18
79.    223:13-224:2
80.     225:17-20
81.    225:25-227:5
82.    228:11-229:6
83.       232:6-9
84.    232:11-233:7
85.       240:7-9
86.   240:16-241:13
87.     242:15-21     403 (misleading) [242:15-                                             Overruled
                      20]
88.     248:9-10
89.   251:22-252:13




                                                         4
                             Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 6 of 28


                      Deposition of Edward Connolly July 14, 2020

                                                                            Defendant’s            Preliminary Ruling
                                                         Plaintiffs’
        Defendant’s            Plaintiffs’                                  Objections to
                                                            Counter
No.     Designation            Objections                                    Plaintiffs’
                                                            Designations
                                                                              Counter
                                                                            Designations
 90.       6:18-22
 91.     7:10-12:14
 92.    13:11-15:16
 93.      16:2-17:2
 94.       18:7-11
 95.     19:17-20:8
 96.        21:5-8
 97.    21:18-23:10
 98.       24:7-23
 99.      26:19-25
 100.     27:6-28:5
 101.       29:2-5
 102.    31:22-33:4
 103.   33:16-34:16
 104.    35:9-37:20
 105.                         403, Assumes                                                     Overruled
        37:22-40:5              facts not in
                                evidence
                                [37:16-20]
 106.   40:13-41:20
 107.    43:14-46:7
 108.   46:19-47:10
 109.   47:22-48:19
 110.   49:20-50:22
 111.    53:17-55:3
                                                                    5
                           Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 7 of 28

112.     56:13-60:6
113.    60:19-61:23
114.    62:20-64:24
115.      65:7-66:2
116.     67:25-68:8
117.       70:9-12     Calls for a legal                                                     Overruled
                       conclusion
118.    70:15-71:11
119.    71:21-72:23
120.      73:4-22
121.     74:4-78:15
122.      79:8-14      Calls for a legal                                                     Overruled
                       conclusion
123.       79:16-18
124.       81:3-84:9
125.       84:12-15
126.     84:21-86:18
127.      88:19-89:9
128.       92:11-24
129.       94:9-96:9
130.     97:19-98:25
131.    99:25-100:23
132.       103:5-24
133.    104:7-105:21
134.    108:22-109:3
135.   109:10-110:16
136.    112:20-113:6
137.      114:11-13
138.    114:22-120:7
139.      122: 19-24
140.       123:7-15
141.   124:23-125:16
142.   125:22-126:20
                                                          6
                           Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 8 of 28

143.   127:23-128:15
144.    129:2-131:13
145.     131:16-17
146.    131:24-132:3
147.      138:8-10
148.     138:16-25
149.      139:5-16
150.      140:7-23
151.                         Calls for legal                                                 Overruled
       142:17-146:11          conclusion
                       [146:9-11]
152. 146:13-24
153. 147:8-14
154. 147:16-20
155. 148:4-8
156. 149:3-6
157. 149:15-150:3
158. 150:19-22
159. 152:6-18
160. 153:15-154:4
161. 155:4-22
162. 157:5-7
163. 158:5-159:20
164. 159:22-160:2
165. 160:9-162:21
166.                         Calls for legal                                                 Overruled
     166:21-167:2         conclusion [166:21-
                                 167:2]
167. 167:4-5
168. 167:11-17
169. 168:3-169:3
170. 169:15-171:8
171. 183:4-184:20

                                                          7
                     Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 9 of 28

172. 184:24-185:3
173. 185:9-186:6
174. 190:7-18
175. 191:7-10
176. 191:23-195:24
177. 196:8-198:17
178. 199:11-201:5
179. 201:11-17
180. 210:15-25
181. 211:18-22
182. 220:14-221:7




                                                    8
                      Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 10 of 28

                                  Deposition of Scott V. Fisher September 14, 2020

                                                                                     Defendant’s
                                                   Plaintiffs’ Counter
 No.   Defendant’s       Plaintiffs’                                                 Objections to       Preliminary Ruling
                                                      Designations
       Designation       Objections                                                   Plaintiffs’
                                                                                       Counter
                                                                                     Designations
183.    6:15-8:14
184.   9:22-10:14
185.                 403 - relevance [11:10-                                                         Overruled
       11:10-12:12             11,
                            11:13-14]
186.    12:18-20
187.   13:15-14:2
188.    14:13-23
189.    15:10-25
190.                  403 - confusing the                                                            Overruled.
       16:6-18:10            issue
                          [17:13-16]
191.    19:20-24
192.    21:13-16

193.                   403 - confusing                                                               Overruled.
       21:22-23:17       the issues
                         [22:22-23:2,
                         23:4-7]
194.   23:21-24:18
195.    24:21-25:4
196.    26:8-27:13
197.    27:19-28:9
198.    28:13-30:5
199.   30:20-31:12
200.    32:21-33:9
201.    33:15-35:9

                                                             9
                     Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 11 of 28

202.                 403 - confusing the                                                       Overruled.
       35:14-36:16          issues
                           [35:5-9]
203.   36:22-42:3

204.    45:20-24

205.   47:22-48:21


                                     Deposition of Sunil Mehta September 10, 2020

 No.                                                                           Defendant’s          Preliminary Ruling
                                                Plaintiffs’ Counter
       Defendant’s     Plaintiffs’                                             Objections to
                                                   Designations
       Designation     Objections                                               Plaintiffs’
                                                                                 Counter
                                                                               Designations
206.       7:2-5
207.    16:5-17:25
208.   18:12-22:13
209.    23:4-26:20
210.    27:12-29:2                                    29:3-16
211.    29:17-30:2                                   30:3-32:18                     R, F             Exclude Counter-
                                                                                                       Designation
212.   32:19-33:5                                    33:19-34:3
213.     34:4-19
214.    37:19-21                                     38:11-39:8
215.   39:9-43:19
216.   44:3-47:17
217.    48:11-13
218.    48:21-25
219.   49:6-50:8                             52:20-54:6; 54:21-55:17;               F, H         Strike 56:12-16. Otherwise
                                             56:12-57:22; 59:16-61:12                                    Overruled.
220.   62:19-64:14                                   64:15-65:7                      OB          Strike attorney objection.
221.    65:8-67:16                                  67:17-69:20                     ARG                  Overruled
                                                          10
                       Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 12 of 28

222.       70:3-5
223.     71:9-72:16                                72:17-73:5
224.     73:6-74:20                               74:21-79:13                   F                 Overruled
225.      79:14-17
226.    79:22-80:12
227.    80:16-82:15
228.       83:3-5                                   83:6-87:6
229.     89:8-92:13                                  94:7-25                  R, OS           Exclude counter-
                                                                                                designation
230.     95:8-10
231.   95:16-100:15                              100:16-101:10                OB, F           Exclude counter-
                                                                                                designation
232.    101:11-15
233.                                         101:23-103:17; 104:25-         OS, OB, F         Exclude counter-
        101:17-22                                    105:11                                     designation
234.    105:12-21
235.    106:2-107:4                                 107:5-13
236.    107:16-18
237.                                                                         OS, F, H     Exclude counter-designation
       108:10-109:14                      109:15-111:7; 112:19-117:21                          at 112:19-117:21
238.   117:22-119:13                            119:14-121:25                   F         Exclude counter-designation
                                                                                               from 120:4-121:3
239.     122:6-8
240.   122:12-124:8                               125:4-126:9                   R                 Overruled
241.    126:10-12                                 126:16-130:9                  H                 Overruled
242.    130:10-19
243.     131:2-12                                 131:24-133:3               H, F, OS         Exclude counter-
                                                                                                designation
244.   133:4-134:24                              134:25-135:10
245.                                        136:21-137:10; 137:19-142:3;   OS, H, OB, F       Exclude counter-
       135:11-136:20                       145:16-148:19; 150:12-151:3                          designation
246.     151:4-17                         151:18-152:21; 153:20-154:13        F, OS         Exclude 153:20-154:13.
247.     156:9-11
                                                        11
                        Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 13 of 28

248.   156:19-24
249.   157:2-9
250.   158:4-9                           159:3-160:3                                 F, OS               Exclude counter-
                                                                                                           designation
251.   160:4-8                           160:21-163:4; 164:10-166:24               OS, F, MIS            Exclude counter-
                                                                                                           designation
252.   166:25-167:24                     167:25-172:6; 173:6-175:21                   H, F            Exclude 170:25-172:6 and
                                                                                                     173:6-9; 174:15-21; 174:25-
                                                                                                               175:5..
253.   175:22-176:5                      177:19-178:16
254.   178:17-181:11                     181:12-182:6
255.   182:7-11
256.   182:16-18                             183:11-184:9; 185:7-186:17              OS, F               Exclude counter-
                                                                                                           designation
257.                                          188:6-16; 190:25-191:17;                                   Exclude counter-
       186:18-187:3                                 193:7-197:3                     F, OS, H               designation
258.   200:12-14
259.   200:16-202:4                           202:5-20; 203:18-204:24                F, OS               Exclude counter-
                                                                                                           designation



                                        Deposition of Todd J. Tessier August 11,
                                                         2020

                                                                                  Defendant’s
                                                Plaintiffs’ Counter
 No.      Defendant’s    Plaintiffs’                                              Objections to         Preliminary Ruling
                                                   Designations
          Designation    Objections                                            Plaintiffs’ Counter
                                                                                  Designations
260.       16:13-18:2
261.       18:11-19:7
262.        19:9-11
263.         21:6-9                                    24:2-9
264.       28:18-29:5
265.        29:9-22                           29:23-30:12; 31:11-32:10                OS                  Exclude counter-
                                                                                                            designation
                                                          12
                        Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 14 of 28

266.    33:6-35:15                                 35:16-36:9                 L                     Overruled
267.     37:13-19
268.    38:23-39:9
269.    39:11-41:9
270.     44:21-25
271.     45:14-22
272.      47:2-13
273.     47:18-23
274.   47:25-48:10
275.     48:12-22
276.     49:10-24
277.       50:4-8
278.     50:18-23
279.       51:2-3                                   51:4-10
280.   51:17-52:12                                 52:13-53:2                 F                     Overruled
281.       59:2-4
282.      59:7-16                                   64:6-14                    F           Exclude counter-designation
283.     77:14-17                                  76:18-23                OS, ARG         Exclude counter-designation
284.       78:5-7    602, Calls for speculation                                                     Overruled
285.      78:9-22        602, Speculation                                                           Overruled
286.   78:24-80:12
287.     80:15-18
288.     80:20-23
289.      81:2-13
290.     81:15-25
291.       82:4-5
292.     82:11-16
293.    84:12-85:3
294.      85:5-17
295.   85:21-86:17
296.     96:21-23
297.      97:2-12
                                                       13
                       Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 15 of 28

298.        98:7-18
299.      98:20-99:7
300.        99:9-22
301.    111:22-112:3
302.     112:7-114:5                                114:6-18
303.   114:21-117:17
304.       121:2-10                                 121:11-16
305.     122:5-125:6
306.       125:8-10
307.   125:12-126:13
308.    126:16-127:4
309.       127:6-10
310.      127:12-24
311.     128:2-129:7
312.   129:17-130:12
313.   131:14-132:19
314.   133:11-134:17
315.    135:7-136:18
316.    136:20-137:5
317.   138:15-139:22
318.        140:6-9

                                       Deposition of Deepak Verma August 18,
                                                        2020

                                                                                  Defendant’s
No.    Defendant’s      Plaintiffs’            Plaintiffs’ Counter                Objections to      Preliminary Ruling
       Designation      Objections                Designations                 Plaintiffs’ Counter
                                                                                  Designations
319.      11:22-25
320.     17:19-18:6                               223:25-226:7
321.    18:12-19:16
322.     19:22-20:2
                                                        14
                     Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 16 of 28

323.       20:6-9
324.    20:22-22:4                             22:17-23:14                  R              Sustained. Discuss.
325.   23:21-24:11
326.    27:4-29:25
327.      30:8-13
328.   30:23-31:18
329.       32:2-7
330.     33:19-25                               34:2-34:7
331.   36:24-37:15
332.     37:19-21                               38:2-38:5
333.      38:9-15
334.     38:20-23
335.      39:9-10
336.     39:12-19
337.   39:21-40:10                              40:11-42:2                 OB           Strike Attorney Objection
338.     41:13-16
339.      42:3-15                               41:4-41:7
340.   43:21-45:24                             45:25-46:15
341.    46:16-47:2
342.       47:6-7
343.     47:10-23                               48:8-48:13
344.     48:18-22                              48:23-51:10                 E, F               Overruled
345.     51:12-17                               53:6-58:20                F, OS            Exclude Counter-
                                                                                             designation
346.      59:5-7
347.     59:9-12                                59:21-60:9
348.     61:7-12
349.     62:4-23
350.    63:21-24
351.    64:11-14
352.    65:6-67:6


                                                    15
                      Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 17 of 28

353.                                        69:11-70:2; 70:13-71:22;      F, OS, H, OB   Exclude Counter-
                                         100:9-12; 100:24-102:3; 102:5-                    designation
         70:3-12                             102:12; 104:19-105:17
354.   72:18-73:10
355.   73:20-75:16                                75:19-75:24
356.      76:2-4
357.     76:6-10                                  77:11-77:22
358.    76:12-77:6
359.    78:12-19                                  77:22-78:11
360.    80:23-81:8
361.    81:11-20
362.    81:22-82:3
363.    85:19-86:8                                86:9-87:15                 F, OS       Exclude 87:7-15.
364.     88:5-21                                  89:15-90:16
365.   90:18-92:15
366.    96:12-25                                  92:19-94:5                  H, F          Sustained
367.     97:8-18
368.     98:9-11
369.    98:18-21                                  97:19-98:8
370.   98:23-99:14
371.     108:8-9
372.    108:14-23                                110:16-111:19
373.    114:7-11
374.   114:13-115:5                              116:24-117:7
375.    117:14-17
376.   117:19-118:3

                                                       16
                       Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 18 of 28

377.   118:21-119:6
378.                                      121:16-121:18; 121:21-122:22;         F                   Overruled
                                           122:24; 123:2-124:6; 124:8-
       129:22-131:13                         124:16; 124:18-124:24
379.    131:15-17
380.   131:19-132:7
381.   134:4-135:16                               126:6-126:11
382.    136:15-20
383.   136:22-138:18
384.   140:24-141:2
385.   141:4-141:20
386.    144:12-17                          145:8-145:11;145:13-145:15          MIS              Overruled. Discuss.
387.   145:17-146:5
388.     148:2-25                          149:2-149:5; 149:12-150:19           H               Exclude 150:15-18.
389.     149:6-11
390.   150:20-151:6
391.   151:18-152:16
392.   153:19-154:24
393.    155:13-17
394.     156:4-13                                 157:4-159:2                   H                Exclude counter-
                                                                                               designation. Discuss.
395.   160:14-161:16
396.    162:5-164:8
397.    164:16-18
398.                                        177:25-179:220; 179:22-       OS, H, F, OB, E   Exclude counter-designation
                                          180:10; 180:13-181:2; 181:24-
       164:20-165:5                                  182:14


                                                        17
                          Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 19 of 28

399.                                                187:11-190:17; 206:4-207:20;      OS, R, F, H        Exclude counter-designation
          191:16-192:5                             210:8-211:24; 215:17-216:23
400.   194:9-195:13
401.   195:16-18
402.   195:20-196:19
403.   200:12-14
404.   218:10-13
405.   220:7-10
406.   222:5-11
407.   226:15-227:4
408.   227:7-15

                                                    Deposition of Lewis Waters
                                                           July 17, 2020

No.                                                                                   Defendant’s            Preliminary Ruling
           Defendant’s       Plaintiffs’              Plaintiffs’ Counter             Objections to
           Designation       Objections                  Designations              Plaintiffs’ Counter
                                                                                      Designations
409.         5:19-21
410.         7:11-8:5
411.         8:12-22
412.        9:3-11:12
413.        13:9-14:2
414.                       403 (confusing                                                                Sustained. Discuss.
             16:6-24              the issues)
                                  [15:22-
                                  15:24]
415.                      401 (relevance); 403                                                           Discuss
              17:2-7            (confusing
                         the issues) [17:6-17:7]
416.         17:9-20

                                                                18
                           Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 20 of 28

417.      18:4-19:18
418.        20:5-10
419.      20:14-21:17
420.                    602 (calls for                                                        Sustained
          21:23-24:18   speculation) [24:14-
                        24:18]
421.                    602 (calls for                                                        Sustained
           24:24-27:7   speculation) [27:4-27:7]
422.                      602 (calls for                                                      Sustained
                           speculation); 403
            27:9-16     (confusing the issues)
                        [27:12- 27:16]
423.   27:18-23
424.   29:15-19          602 (calls for                                                       Overruled
                          speculation)
425.                     602 (calls for                                                       Overruled
                          speculation); 401/402
                          (Assumes facts not in
       29:21-30:11
                          evidence) [30:8-30:11]
426.   30:13-25
427.   31:22-32:13
428.   33:22-34:5
429.   36:11-15
430.                     602 (calls for                                                       Overruled
       37:20-38:18        speculation) [38:17-
                          38:18]
431.   38:20-39:16
432.                     611 (leading question)                                               Overruled
       39:22-40:7                [40:4-
                         40:7]
433.   40:9-20
434.   41:24-43:7
435.   46:20-23               602 (calls for                                                  Overruled
                              speculation)
436.   46:25-47:3

                                                          19
                      Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 21 of 28

437.   47:15-48:2    611 (leading question)                                              Overruled
                          [47:21-47:24]
438.                 611 (leading question);                                             Overruled.
                                403
       48:4-15        (confusing the issues)
                         [48:1021-48:15]
439.                    403 (confusing the                                               Overruled.
       48:17-51:4      issues) [50:25-51:4]
440.   51:6-8
441.   51:19-23
442.   52:8-18
443.   52:25-54:17
444.                      611 (leading                                                   Overruled.
                         question); 403
       55:2-21           (confusing the
                         issues) [55:17-
                             55:21]
445.   55:23-56:7
446.                     602 (calls for                                                  Sustained.
       56:14-59:3        speculation)
                         [58:25-59:3]
447.                     602 (calls for                                                  Sustained.
       59:5-61:10     speculation) [60:13-
                            60:16]
448.   62:9-63:10
449.   63:13-64:5
450.   64:21-65:23
451.   66:4-6
452.   66:12-67:10
453.   67:18-69:25
454.                      611 (leading                                                   Overruled
                         question); 403
       70:16-72:25       (confusing the
                         issues) [72:20-
                               25]

                                                     20
                       Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 22 of 28

455.                       602 (calls for                                                 Overruled
       73:3-7            speculation); 611
                        (leading question)
456.   74:11-14
457.   74:16-76:9
458.                  611 (leading question)                                              Overruled
       76:24-77:11             [77:7-
                                11]
459.                  611 (leading question)                                              Overruled
       77:13-20       [77:16- 20]; asked and
                             answered
460.   77:22-23
461.   79:6-82:7
462.   83:10-84:14
463.   84:20-86:8
464.                      611 (leading                                                    Overruled.
                         question); 403
       86:15-87:19       (confusing the
                         issues) [87:14-
                               19]
465.   87:21-88:4
466.   89:15-22
467.   99:22-100:18




                                                      21
                              Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 23 of 28


                         Plaintiffs’ Deposition Designations and Defendant’s Counter-Designations and Objections

                                                       Deposition of Todd Tessier
                                                           August 11, 2020

No.             Plaintiffs’         Sun Objection        Sun Counter (does not         Plaintiffs’          Preliminary Ruling
               Designation                                include any previous         Objection
                                                            Sun designations)

      1.    17:10-18:2
      2.    18:21-19:4
      3.    20:11-25               H, F, L                                                           Sustained. Discuss.
      4.    21:5-12
      5.    22:17-23:7             H, R, P                                                           Sustained. Discuss.
      6.    25:6-20                H, F                                                              Sustained. Discuss.
      7.    25:21-26:8             H, F                                                              Sustained. Discuss.
      8.    26:9-13                H, F                                                              Sustained. Discuss.
      9.    26:14-25               H, F                                                              Sustained. Discuss.
      10.   27:2-9                 H, F, O                                                           Sustained. Discuss.
      11.   27:14-22               H, F, O                                                           Sustained. Discuss.
      12.   29:8-22
      13.   30:13-24               H, F, O                                                           Sustained. Discuss.
      14.   31:3-10                H, F, O                                                           Sustained. Discuss.
      15.   37:13-25
      16.   38:2-5                 ARG, R, P                                                         Sustained.
      17.   38:7-11
      18.   38:13-16               ARG, R, P                                                         Sustained.
                     Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 24 of 28

19.   39:3-9
20.   40:13-19
21.   41:17-42:3         H, F, ARG, L, O   41:10-16                              Sustained. Discuss.
22.   42:4-6
23.   42:13-23           F, O
24.   42:25-43:19        H, MIS, L, F, O                                         Sustained. Discuss.
25.   44:15-20           H, L, F, O                                              Sustained. Discuss.
26.   48:23-49:9         H, F, O                                                 Sustained. Discuss.
27.   57:21:58:10        OB, H, F                                                Sustained. Discuss.
28.   58:11-25           H, F                                                    Sustained. Discuss.
29.   59:18-60:7         H, F                                                    Sustained. Discuss.
30.   60:9-18            H, F                                                    Sustained. Discuss.
31.   61:3-25            H, F                                                    Sustained. Discuss.
32.   62:11-22           H, F                                                    Sustained. Discuss.
33.   62:23-63:20        H, F, L                                                 Sustained. Discuss.
34.   63:22-64:5         H                                                       Sustained. Discuss.
35.   64:16-65:17        H                                                       Sustained. Discuss.
36.   66:15-25           H, L                                                    Sustained. Discuss.
37.   67:10-13
38.   80:15-81:11
39.   82:4-16
40.   84:12-17
41.   84:18-85:17
42.   128:14-129:7
                              Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 25 of 28

      43.   134:14-135:2

                                                      Deposition of Paul Damphousse
                                                              August 27, 2020

No.             Plaintiffs’           Sun Objection      Sun Counter (does not       Plaintiffs’ Objection          Preliminary Ruling
               Designation                                include any previous
                                                            Sun designations)

  44.       18:11-20:3                                                               Rule 802
  45.       22:11-23              E, F, O               18:11-22:10, 22:24-24:25                             Discuss Sun objections. Exclude
                                                                                                             counter-designation from 18:14
                                                                                                             to 19:6.
  46.       23:2-24:17
  47.       25:2-13               OB                                                                         Strike attorney objection.
  48.       55:3-8
  49.       55:19-56:6
  50.       59:15-25              ARG, MIS              58:20-59:14, 60:2-18                                 Overruled
  51.       61:8-17               E, F                  61:18-62:5, 62:7-13                                  Overruled
  52.       62:14-25              OB                                                                         Strike attorney objection
  53.       68:12-20              F                                                                          Overruled
  54.       72:4-22               F                                                                          Overruled
  55.       84:15-23                                    81:24-82:9, 82:11-22,        Rule 602 [85:4-9]       Overruled.
                                                        84:3-14, 84:25-85:2, 85:4-
                                                        19
  56.       90:23-91:10
  57.       98:20-99:21           I                     99:23-100:14                                         Overruled.
                      Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 26 of 28

58.   121:8-17            I                16:3-18:10, 77:19-78:5,     Rule 802 [16:6-13,   Overruled. Exclude counter-
                                           78:18-79:12, 81:24-82:22,   16:16-23, 17:2-21]   designation.
                                           85:20-23, 86:2-87:21,
                                           112:13-23, 117:7-13,
                                           121:18-122:4
59.   131:20-132:3        P                85:20-23, 86:2-87:21,                            Overruled
                                           111:16-112:23
60.   142:13-20           H, F, MIS        142:6-12                                         Overruled
61.   146:4-16            OB, H, F, ARG    144:18-23, 144:25-145:10,                        Sustained
                                           145:23-146:2, 147:7-148:5
62.   160:18-161:8        MIS                                                               Discuss
63.   164:6-165:2
64.   165:3-21
65.   167:24-169:8        OB, ARG, MIS    169:9-25                                          Strike attorney objection. Discuss
                                                                                            remainder.
66.   173:25-174:9        I                171:16-172:9, 174:23-                            Overruled
                                          176:6
67.   176:7-24            MIS, ARG, NE,   175:11-176:6,                                     Overruled except for attorney
                          E, OB                                                             objection.

68.   179:20-180:20
69.   180:21-181:3
70.   182:13-21
71.   183:20-184:23       F                184:24-185:4, 185:6-9,                           Overruled. Discuss.
                                          186:4-5, 186:7-10
72.   194:5-12
73.   202:3-9                             201:18-22, 201:24-202:2
                        Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 27 of 28

74.   203:3-23              OB                                                                     Strike attorney objection.
75.   216:5-217:4           F, H                                                                   Overruled
76.   222:11-223:8          F, H                 223:9-224:10                                      Sustained
77.   230:10-231:16                              229:20-230:9, 231:17-23
78.   233:12-234:15         E, F, H              234:16-25                                         Overruled
79.   237:14-22             I                    237:23-238:2                                      Overruled


                                                Deposition of Paul Damphousse
                                                         Sept. 1, 2020

          Plaintiffs’           Sun Objection      Sun Counter (does not   Plaintiffs’ Objection
         Designation                                include any previous
                                                      Sun designations)

80.   12:13-22                                    14:10-17
81.   12:23-13:20
82.   14:22-15:19           F                                                                      Sustained
83.   16:18-17:8            F                     18:16-19:10                                      Sustained
84.   19:11-20:21           R, P, OB                                                               Strike Attorney objection.
                                                                                                   Otherwise overruled.
85.   21:14-23              R, P                                                                   Overruled
86.   22:9-16               R, P                  22:17-24                                         Overruled
87.   24:12-23              R, P                  22:17-24                                         Overruled
88.   35:19-36:2            R                                                                      Overruled.
89.   38:15-21              R                                                                      Overruled.
90.   39:10-19              R                                                                      Overruled.
                          Case 1:19-cv-09758-GHW Document 152 Filed 07/26/21 Page 28 of 28

  91.   43:4-16               R, P, MIS          43:19-21, 43:23-25, 45:9-                           Sustained.
                                                 46:4, 46:6-15, 46:17-19
  92.   49:2-9                                   48:13-20
  93.   69:16-70:11



                                          Deposition of Ian Horn November 20, 2020


No.         Plaintiffs’        Sun Objection        Sun Counter (does not    Plaintiffs’ Objection     Preliminary Ruling
           Designation                            include any previous Sun
                                                        designations)

  94.   72:5-14               H, I               44:22-46:12, 49:4-51:4,     Rule 403                 Discuss.
                                                 56:2-60:6, 62:23-67:2
